Stephens, J.
1. In a suit on quantum meruit, where it appears from the petition that the cause of action arises as a breach of an express contract, and that the plaintiff has received the consideration for which the services furnished by him and sued for were performed, it appears that the plaintiff has been paid.for his services, and he therefore cannot recover.
2. In a suit against a county by persons who had furnished services to the county, where it was agreed between the plaintiffs and the county commissioners, if the plaintiffs “would lay out the right of way and stump” a certain public road, that the county commissioners would work the road with the county chain-gang and the road-machine, and where, after the plaintiffs had “stumped approximately a mile of said road” at an expense of $150 to themselves, the commissioners “did send the chain-gang and road-machine and worked said road as they had promised,” the plaintiffs received the consideration promised for their services, and had no right of action against the county for the value of the services furnished by them.
3. The petition set out no cause of action- and was propery dismissed on demurrer.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.